DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 6, 9, 10, 11, 13, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indiresan (US 20190230034 A1) in view of Roychoudhury (US 20180191677 A1).


Regarding Claim 1, 9, and 16

Indiresan teaches:

A router, comprising: 

a plurality of ports (¶16 ports (Plurality of ports) of the switch or router, ¶23 Switch 205 includes a Processor 210, Memory 215, Storage 220, and a number of Ports 225, Ports 225 provide communications links to the various subnets (e.g., VLANs)); 

a memory having instructions stored thereon; and a processor configured to execute the instructions stored on the memory to cause the router to perform at least the following: 

acquiring a private network data packet from a private network via one of the ports (¶47 Switch 105 receives a first packet (acquiring a private network data packet from a private network), wherein the first packet originated from a first device on a first virtual local area network (VLAN) in a first plurality of VLANs, ¶16 ports (Plurality of ports) of the switch or router (via one of the ports), ¶23 Switch 205 includes a Processor 210, Memory 215, Storage 220, and a number of Ports 225, Ports 225 provide communications links to the various subnets (e.g., VLANs (private network))), and 

attaching identification information to the private network data packet, the identification information indicating via which port of the plurality of ports of the router the private network data packet has been acquired (¶19 Switch 105 modifies the packet by setting or adding a VLAN ID field (attaching identification information to the private network data packet) that indicates VLAN 110a, based on the port that the packet was received on (identification information indicating via which port of the plurality of ports of the router the private network data packet has been acquired), Switch 105 must, among other processes, update a VLAN identifier field in each packet or frame to refer to the appropriate VLAN before outputting it on one or more ports); 

Indiresan does not teach:

determining whether a bridge mode is set for the port indicated by the identification information of the private network data packet; 

in response to the determining that the bridge mode is set for the port indicated by the identification information of a first private network data packet acquired, assigning a public network IP address to the first private network data packet; 
and transmitting the first private network data packet by using the public network IP address.

Roychoudhury:

determining whether a bridge mode is set for the port indicated by the identification information of the private network data packet (¶66 bridge mode i.e. the two interfaces/connectors (ports) on firewall 101 are not assigned IP addresses. Furthermore, firewall 101 does not modify IP or MAC addresses in packets that pass through firewall 101 (e.g. between router and modem, ¶43 evaluates the header of packets received from router 800 in order to identify the public IP address and MAC address of router 800 (determining whether a bridge mode is set for the port), Bridge interface 500 then stores that public IP address and MAC address of router 800 for later use). 

in response to the determining that the bridge mode is set for the port indicated by the identification information of a first private network data packet acquired, assigning a public network IP address to the first private network data packet (¶43 Therefore, after leaving bridge interface 500, each packet is further processed so that each packet's source IP address and source MAC address is replaced with those of the router, Thus the packets leaving network device 100 include in their headers the public IP address (assigning a public network IP address to the first private network data packet) and MAC address of router 800.); 

and transmitting the first private network data packet by using the public network IP address (¶43 Thus the packets leaving (transmitting the first private network data packet) network device 100 include in their headers the public IP address).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan in light of Roychoudhury in order to provide a firewall that will selectively allow or block traffic between a first network interface and a second network interface by borrowing the public IP address of another network device in order to transmit requests to a network (such as the internet) and can receive a response to that request (Roychoudhury ¶25).

Regarding Claim 2, 10, and 17

Indiresan-Roychoudhury teaches:

The router according to Claim 1

Roychoudhury teaches:

The router according to Claim 1, wherein the plurality of ports includes at least one of an Ethernet port, a MoCA port, a Wi-Fi port, and a USB port (¶34 Physical connection between network interface 200 and router 800 may be via an Ethernet port that is accessible from the exterior of the enclosure in which network device 100 is situated)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan in light of Roychoudhury in order to provide a firewall that will selectively allow or block traffic between a first network interface and a second network interface by borrowing the public IP address of another network device in order to transmit requests to a network (such as the internet) and can receive a response to that request (Roychoudhury ¶25).


Regarding Claim 3, 11, and 18
Indiresan-Roychoudhury teaches:

The router according to Claim 1

Indiresan teaches:

The router according to Claim 1, wherein a plurality of private network data packets from the private network acquired via different ones of the plurality of ports of the router use a same subnet (¶23 Switch 205 includes a Processor 210, Memory 215, Storage 220, and a number of Ports 225, Ports 225 (ports of a router) provide communications links to VLAN (subnet)).

Regarding Claim 13 
Indiresan-Roychoudhury teaches:

The router according to Claim 1

Roychoudhury teaches:

The method according to Claim 9, further comprising: storing the public network IP address in association with a private network IP address that is a source address of the first private network data packet (¶37 router 800 has a public IP address that is assigned to it via Internet service provider 950 (public IP address). Router 800 also includes a private IP address that is known to LAN devices 850 (in association with a private IP address) ¶43 the source IP address is the IP address assigned to the network stack from Bridge Interface 500 (a source address of the first private network data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan in light of Roychoudhury in order to provide a firewall that will selectively allow or block traffic between a first network interface and a second network interface by borrowing the public IP address of another network device in order to transmit requests to a network (such as the internet) and can receive a response to that request (Roychoudhury ¶25).

Regarding Claim 6
Indiresan-Roychoudhury teaches:

The router according to Claim 1

Roychoudhury teaches:

The router according to Claim 1, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: storing the public network IP address in association with a private network IP address that is a source address of the first private network data packet (¶43 Bridge interface 500 then stores that public IP address and MAC address of router 800 for later use, the packets (private network data) leaving network device 100 include in their headers the public IP address and MAC address of router 800, the source IP address is the IP address assigned (a source address of the first private network data packet) to the network stack from Bridge Interface 500)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan in light of Roychoudhury in order to provide a firewall that will selectively allow or block traffic between a first network interface and a second network interface by borrowing the public IP address of another network device in order to transmit requests to a network (such as the internet) and can receive a response to that request (Roychoudhury ¶25).







Claim(s) 4, 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indiresan-Roychoudhury as applied to claim 1 above, and further in view of Hirose (US 20190089558 A1).

Regarding Claim 4, 12, and 19

Indiresan-Roychoudhury does not teach:

The router according to Claim 1, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: determining whether the bridge mode is set for the port indicated by the identification information according to a preset bridge mode table in which a correspondence relationship between at least one of the plurality of ports and the bridge mode is recorded.

Hirose teaches:

The router according to Claim 1, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: determining whether the bridge mode is set for the port indicated by the identification information according to a preset bridge mode table in which a correspondence relationship between at least one of the plurality of ports and the bridge mode is recorded (¶156 address table 105 (preset bridge mode table) corresponding to the communication port A (indicated by the identification information), the relay setting unit 304A sets the relay mode value 106A to the second mode value indicating the bridge mode (bridge mode is set for the port))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan-Roychoudhury in light of Hirose in order to provide a communication relay apparatus configured to relay communication among a plurality of communication devices connected via a network (Hirose ¶2).

Regarding Claim 5
Indiresan-Roychoudhury -Hirose teaches:

The router according to Claim 4.


Hirose teaches:

The router according to Claim 4, wherein the bridge mode table is preset by a user of the private network or a network service provider recorded (¶156 address table 105 (preset bridge mode table) corresponding to the communication port A (indicated by the identification information), the relay setting unit 304A sets the relay mode value 106A to the second mode value indicating the bridge mode (bridge mode is set for the port))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan-Roychoudhury in light of Hirose in order to provide a communication relay apparatus configured to relay communication among a plurality of communication devices connected via a network (Hirose ¶2).

Claim(s) 7, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indiresan-Roychoudhury as applied to claim 6 above, and further in view of Wang (US 20130346629 A1).

Regarding Claim 7, 14 

Indiresan-Roychoudhury does not teach:

The router according to Claim 6, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: in a case where a source address of a second private network data packet acquired matches a stored private network IP address and the bridge mode is set for the port indicated by the identification information of the second private network data packet, transmitting the second private network data packet using the public network IP address associated with the stored private network IP address.

Wang teaches:

The router according to Claim 6, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: in a case where a source address of a second private network data packet acquired matches a stored private network IP address and the bridge mode is set for the port indicated by the identification information of the second private network data packet, transmitting the second private network data packet using the public network IP address associated with the stored private network IP address (¶8 ¶10 ¶13 a home gateway device may include a router and have a capability for Network Address Translation (NAT) such that, the gateway device may be able to automatically enable NAT and enable bridging (also referred to as bridge mode, in which, basically, data packets pass through the device unaltered (transmitting the second private network data packet using the public network IP address associated with the stored private network IP address), without NAT) to the upstream network, the home gateway could be bridged to the upstream NAT44 subnet, e.g., the ISP network (second private network), ¶27 finding a match between the list and the MAC address of the DHCP OFFER 242, the NAT device 234 (e.g., home gateway) may determine whether or not to turn off its NAT and bridge to the upstream network,

¶13 network device 130 to operate in bridge mode, e.g., to bridge computing device 124 and mobile device 126 to network device 132, also referred to as bridging to the upstream network, share a pool of private addresses among devices 122, 124, 126, and 130 so that a relatively large number of devices (e.g., devices 122, 124, 126, 130) using private addresses in LANs 120 can connect to the upstream network 108 while using a smaller number (e.g., one, for device 132) of upstream addresses (public or private address) in upstream service provider network 108

¶10 which may be a private network operated, for example, by an Internet Service Provider (ISP), Service provider network 108 may communicate with public IPv6 network 106 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan-Roychoudhury in light of Wang in order to provide a connection between a small home network or Local Area Network (LAN) and a larger network, such as the Internet or a Wide Area Network (WAN), and may pass through one or more devices, e.g., a modem or router, generally referred to as a gateway (Wang ¶2)

Regarding Claim 8, 15
Indiresan-Roychoudhury -Wang teaches:

The router according to Claim 6.

Wang teaches:

The router according to Claim 6, wherein the processor is further configured to execute the instructions stored on the memory to cause the router to perform at least the following: acquiring a public network data packet from a public network (¶8 ¶10 ¶13 a home gateway device may include a router and have a capability for Network Address Translation (NAT) such that, the gateway device may be able to automatically enable NAT and enable bridging (also referred to as bridge mode, in which, basically, data packets pass through the device unaltered (data from a public network through a gateway in a bridge mode), without NAT) to the upstream network,;

 and transmitting the public network data packet by using a private network IP address associated with a stored public network IP address in a case where a public network IP address that is a destination address of the public network data packet matches the stored public network IP address ¶13 network device 130 to operate in bridge mode, e.g., to bridge computing device 124 and mobile device 126 to network device 132, also referred to as bridging to the upstream network, share a pool of private addresses among devices 122, 124, 126, and 130 so that a relatively large number of devices (e.g., devices 122, 124, 126, 130) using private addresses in LANs 120 can connect to the upstream network 108 while using a smaller number (e.g., one, for device 132) of upstream addresses (public or private address) in upstream service provider network 108

¶10 which may be a private network operated, for example, by an Internet Service Provider (ISP), Service provider network 108 may communicate with public IPv6 network 106 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Indiresan-Roychoudhury in light of Wang in order to provide a connection between a small home network or Local Area Network (LAN) and a larger network, such as the Internet or a Wide Area Network (WAN), and may pass through one or more devices, e.g., a modem or router, generally referred to as a gateway (Wang ¶2).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445